DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 1:  Claim 1 recites the limitation "after gelatinization" in step (2).  There is insufficient antecedent basis for this limitation in the claim.  The claim does not recite a step of gelatinization, and thus the claim lacks antecedent basis.  For the purpose of further examination, the claim will be interpreted as requiring a gelatinization step.
Additionally, the term “proper amount” in claim 1 is a relative term which renders the claim indefinite. The term “proper amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of further examination, any amount of the dispersing agent, deformer and water is being interpreted as meeting the claim limitation.
Considering Claim 7:  Claim 7 contains the trademark/trade name PE-6200, Dyno 160, and CF-10.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe specific surfactants and, accordingly, the identification/description is indefinite.
Considering Claim 8:  Claim 8 contains the trademark/trade name Q-119 and DF-886.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe specific silicone defoamers and, accordingly, the identification/description is indefinite.
	Additionally, the claim recites limitations within parenthesis.  It is not clear if these are required components of the claim, or non-limiting examples of the silicone defoamers claimed.  For the purpose of further examination, the claim is being interpreted as not requiring the claimed species of defoamer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 108018739).  Note:  A machine translation is being used for CN 108018739.
Considering Claim 1:  Li et al. teaches a method for preparing modified starch composition comprising mixing original starch and water to form a mixture comprising 40% starch, adding sodium hydroxide to adjust the pH of 7-11, adding and oxidant and performing an oxidation reaction at 30-60 ºC, adding a reducing agent after the oxidation reaction, adding sodium bicarbonate solution to adjust the pH to 7-11, and an esterifying agent for an esterification reaction, adding an acid to neutralize the product, washing the product with water, vacuum/suction filtering, and drying the product into granules; and formulating the starch granules to a 40-50% emulsion, gelatinizing the starch, adjusting the pH to 6.5-7.5, adding a dispersing agent, antifoaming agent, and water to form the composition (pg. 2).  A person having ordinary skill in the art would immediately envision deionized water from the genus water.
Considering Claim 3:  Li et al. teaches the starch as being tapioca starch, corn starch, wheat starch or potato starch (pg. 2).
Considering Claim 4:  Li et al. teaches the oxidizing agent as being sodium hypochlorite, hydrogen peroxide, or potassium permanganate (pg. 2).
Considering Claim 5:  Li et al. teaches the reducing agent as being sodium bisulfate, sodium sulfite, sodium sulfate or ferrous sulfate (pg. 2).
Considering Claim 6:  Li et al. teaches the acid as being hydrochloric acid, sulphuric acid, phosphoric acid or acetic acid (pg. 2). 
Considering Claim 7:  Li et al. teaches the dispersing agent as being PE 6200, Dynol 60, or CF-10 (pg. 2).
Considering Claim 8:  Li et al. teaches the antifoaming agent as being an aqueous silicone defoamer and oily silicone defoamer in a 1:1 ratio (pg. 2).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Considering Claim 2:  The closest prior art of record, Li et al. discussed above, does not teach or suggest the specific esterification agent claimed, and there is no teaching or suggestion to add the claimed species the specific method as claimed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767